968 So.2d 673 (2007)
Denise R. BERNHANG, Appellant,
v.
STATE of Florida UNEMPLOYMENT APPEALS COMMISSION and Fresh Start Produce Sales, Inc., Appellees.
No. 4D06-4579.
District Court of Appeal of Florida, Fourth District.
November 14, 2007.
Wilson T. Trammell of Law Offices of Wilson T. Trammell, P.A., Tallahassee, for appellant.
Louis A. Gutierrez, Senior Attorney, Unemployment Appeals Commission, Tallahassee, for appellee.
PER CURIAM.
After careful review of the record, we agree with the Commission that appellant's obdurate refusal to follow a reasonable work order from two superiors, and inviting the superiors to discharge her in the presence of other employees was sufficient to establish that her actions amounted to misconduct connected with work. See Citrus Cent. v. Detwiler, 368 So.2d 81 (Fla. 4th DCA 1979); Lewis v. Unemployment Appeals Comm'n, 899 So.2d 1183 (Fla. 2d DCA 2005); Hines v. *674 Dep't of Labor & Employment Sec., 455 So.2d 1104 (Fla. 3d DCA 1984). We also find no due process violations in the conduct of the hearing by the appeals referee. The referee allowed appellant to provide additional testimony; the referee's interruptions were to remind appellant not to provide irrelevant testimony. We cannot reverse based on appellant's complaints about the way the referee resolved credibility issues. Credibility falls within the purview of the hearing officer's discretion as finder of fact. See, e.g., Andrus v. Florida Dep't of Labor & Employment Sec., 379 So.2d 468 (Fla. 4th DCA 1980).
Affirmed.
WARNER, KLEIN and GROSS, JJ., concur.